 THE WESTERN AND SOUTHERN LIFE INS. CO.509The Westernand SouthernLifeInsuranceCompanyand InsuranceWorkersInternationalUnion, AFL-CIO. Case 6-CA-4800February 11, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSBROWN ANDJENKINSOn September 28, 1970, Trial Examiner MelvinPollack issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair practices withinthe meaning of the' National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof. The General Counsel and the Charging Partyeach filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and, briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDER,Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, The Western and Southern Life In-surance Company, Pittsburgh, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.'CHAIRMAN MILLER, dissenting in part:Iconcur in finding that Respondent's refusal tosupply a list of the employees' names and addressesis a violation of Section 8(a)(5) of the Act.The balance of the case presents another one ofthose instances in which hard bargaining has notproducedan agreement,and where the Union eitherdoes not have, or does not choose to utilize, its eco-nomic strength as a means of attempting to secure acontract suitable to it. Instead, it filed 'a charge withthisAgency, seeking whatever advantage one of ourbargaining orders may give it in its efforts to move theEmployer toa less obstinateposition.Passing the question as to whether it is wise for usto serve as a lever in bargaining situations, my viewof the record here does not lead me to the conclusionthat there was a lack of good faith by Respondent, butrather to the conclusion that it was a hard bargainer.As the Trial Examiner saw it, "Respondent made-nomeaningful concessions." As the statute and thisBoard and, the courts have made clear, a failure tomake concessions (much,less "meaningful" conces-sions) does not violate our Act,United Steelworkers ofAmerica [Florida Machine & Foundry Co.] v. N. L. R. B.,441 F.2d 1005 (C.A.D.C.).I therefore dissent as to the 8(a)(5), findings otherthan those based on thefailureto supplynames andaddresses.1The totalityof its position in the negotiations convinces us that,as foundby the TrialExaminer,Respondent did not bargain with an open mind anda sincere purpose of reaching an agreement and hence failed in its bargainingobligation as requiredby the Act.2 In footnote 10 of the Trial Examiner'sDecision, substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case was heard onJuly 22, 1970, at Pittsburgh, Pennsylvania, upon a chargefiled on November 3, 1969, and a complaint issued on May18, 1970. The complaintallegesthat Respondent, The West-ern and Southern Life Insurance Company, violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act, asamended, by negotiating in bad faith with the ChargingUnion overthe terms of a collective-bargaining agreementand by refusing to supply the Union with the names andaddresses of the employees in the bargaining units repre-sentedby the Union.Upon consideration of the entire record in the case, briefsfiledby parties, and my observation of the demeanor of thewitnesses as they testified,Imake the following:FINDINGS OF FACT`I.,,THE BUSINESS OF RESPONDENTRespondent,an Ohio corporation with offices in 23states, sells life, health,and accident insurance policies.Solely involved in this proceedingare two'district officeslocated inMcKeesport and Wilkinsburg,Pennsylvania.Within the12-month period preceding the issuance of thecomplaint, Respondent received premiums worth in excessof$500,000, over$50,000 of which represented premiumsreceived from policyholders located outside Pennsylvania.I find that Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.188 NLRB No. 76 510DECISIONSOF NATIONALLABOR RELATIONS BOARDU.THE LABOR ORGANIZATION INVOLVEDArticle IInsuranceWorkers International Union, AFL-CIO, is alabororganizationwithinthe meaningof Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.TheRelevant FactsPursuant to Board elections conducted on October 5,1962, the Union was certified on October 15, 1962, as thecollective-bargaining representative of debit insuranceagents employed bRespondent at its district offices inMcKeesport and Wyilkinsburg,Pennsylvania(Cases 6-RC-3060 and 6-RC-3063).Litigation over the propriety of theBoard's finding that the employees at each of those districtoffices constituted a separate appropriate bargaining unitended on December 9, 1%8, when the Supreme Court re-fused to review a decision of the United States Court ofAppeals for theThirdCircuit upholdingthe propriety of theBoard's unit determinations.The Western and Southern LifeInsuranceCompany,143NLRB 28, enfd.328 F.2d 820 (C.A.3), remanded 380522;163 NLRB 138,enfd.391 F.2d67 (C.A.3), cert.denied393 U.S. 978.By letter dated February 27, 1969,1 the Union requestedRespondent to furnish a hst of the, names and addresses ofthe agents in the certified units.By letter dated March 20,1969, Respondent declined to furnish this information onthe ground that it was neither necessary nor relevant to theUnion's performance of its functions and duties as the col-lective-bargaining representative of those employees.By let-ter dated May 27,the Union cited alleged legal authority foritsright to the names and addresses requested,and alsoasked for a bargaining meeting on June 20. Respondentreplied on June 4, challenging the Union's legal right to thenames and addresses of the employees in the bargainingunit and suggesting a bargaining meeting on June 26. TheUnion on Tune 10 notified Respondent that its proposedmeeting date was acceptable.The Union and Respondent met on June 26, July 17 and31, and September I8.'Attorneys David Epstein and CharlesMinor served,respectively,as the chief spokesmen for theUnion and'Respondent.At the first meeting on June 26, theUnion furnished Respondent with aproposed contract cov-ering both the McKeesport and Wlikinsburg employees,which included articles for recognition,union security,checkoff of union dues and initiation fees,a dispute settle-ment procedure culminating in binding arbitration, and noreduction of benefits,rates of compensation,or other work-ing conditions,"unless the parties agree otherwise in writ-ing." Minor said,inter alia,bargaining should be conductedseparately for each unit;there was no basis for a union-security provision because the Union represented only some50 of Respondent's several thousand agents;Respondentobjected to a provision permittingan arbitrator to de-termine whether a compan=y action' was fair and reasonableunder the circumstances' ;and any rovision respectingmaintenance of existing conditions ofpemployment wouldhave to be specific.At the second bargaining sessionon July 17,Respondentsubmitted the following contract proposal to the Union:21All dates hereafter are in 1%9 unless otherwise state.2 Attorney Minor testified that copies of its proposal were not sent to theUnion in advance of the meeting because the proposal had not been clearedby the main Cincinnati office.RECOGNITIONTo the extent required by the National Labor Rela-tionsAct as amended, the Companyrecognizes theUnion as the exclusive bargaining representative withrespect to rates of pay, wages, hours of employment,and other conditions of employment,except as other-wise hereinafter set forth,for all District Agents em-ployed in its Pittsburgh-East District Office in Wilkins-burg,Pennsylvania,excluding plant clerical and officeclericalemployees,inspectors,managers,assistantmanagers,guards,professional employees,and all su-pervisors as defined in the National Labor RelationsAct."District Agent"as used in this agreement meansonly an agent who is generally known as a combinationagent and shall be limited to any such agent, who solic-its for,and sells and services,industrial life or accidentand sickness insurance, or both,on a debit or accountbasis whether in combination with other types of life oraccident and sickness insurance or not.Article IIMANAGEMENT RIGHTSExcept as clearly and explicitly limited by the ex-press provisions of this agreement, the Company hasand retains all rights to manage its business and todirect and control its District Agents including, with-out in any way limiting the generality thereof, the ex-clusive right to manage, control,and operate itsbusiness;to hire,train supervise,promote,demote, ter-minate,discharge or discipline its District Agents; toestablish, continue, modify, or discontinue any bus-inesspractice,method of doing business,rule or regula-tion, and to resolve general management questions; toestablish;continue,modify,or discontinue methodsfor the collection,deposit and accounting for premi-ums; to establish,continue,modify, or discontinuerules,regulations, and practices governing employmentand working conditions; to establish,continue, en-large,decrease,or discontinue anyoffice or accountincludingthe right todeterminethe location,assign-ment, and equipment of each office and account; todetermine the types and classes of policies to be sold;to decide on and introduce new products including,without in any way limiting the generality thereof, mu-tual funds shares and contracts,variable annuities, andother variablepolicies or contracts;to determine themethods by which such policies, shares, annuities, andcontracts may be sold and the premiums or other con-siderations to be charged for the same; and to establish,continue,modify, or discontinue rules,regulations, andpractices with respect to a plications for, and the solic-itation,underwriting,and placement of, such policies,shares,annuities and contracts.Article IIIDISPUTE SETTLEMENT PROCEDURES1.All disputes or questions involving the interpreta-tion of thisagreementshall be disposed of in accord-ance with this Article; provided, however, that nothingin this Article shall prevent the Company froma. requiring comprehensive writtin reports and THE WESTERN AND SOUTHERN LIFE INS. CO.511detailed writtin explanations signed only by theDistrict Agent, andb. interviewing any District Agent with respectto any phase of his work without thegrievancecommittee being present,the Union hereby agreeing for itself and its membersthat it will not interfere either with respect to (a) or (b)of this Section 1 or otherwise interfere with the orderlyconduct of the Company's business.2. The Union may establish a grievance committee,consistingof not more than three (3) District Agents.3. If such a dispute or question arises,the grievancecommittee may submit the same in writing to the Dis-trict SalesManager and within five (5) days after suchwritten submission,a meeting shall be held between thegrievance committee and the District Sales Manager orhis designee. The District Sales Manager or his desig-nee shalldeliver a writtenanswer tothe grievance com-mittee within ten (10) days after the meeting. Neitherthe District Sales Manager nor the Company need con-sider any dispute or question which is not submitted inwriting to the DistrictSalesManager within five (5)days after the occurrence of the event which gives riseto such dispute or question.If any such dispute or question involves moral turpi-tude or account or underwriting irregularity, an author-ization and consent signed by the District Agentexpressly authorizing the grievance committee and theUnion to act in his behalf and expressly consenting thatany and allmatters discussedshall be considered privi-leged and may be freely discussed without any liabilityto the Company or the Union shall accompany thewritten submission to the District Sales Manager set-ting forth such dispute or question.4. If the Union is dissatisfied with the District SalesManager's response then, within five (5) days after re-ceipt of such answer, it may notify the Company inwriting that it wishes such dispute or question referredto a conference between the President of the Companyand the President of the Union, or their designees, saiddesigneesbeing limited to three (3) each for the Unionand the Company. Failure of the Union to send suchwritten notice ofreferencewithin such five (5) dayperiod shall be deemed to settle the dispute on the basisof the DistrictSales Manager's answer and shall relievethe Company of any obligation to consider such dis-pute or question or participate in such conference. Saidconference shall be held within twenty-one (21) daysafter receiptby the Company of the Union's writtennotice of reference.The Companyshall render its deci-sion in writing not more than fourteen (14) days aftersaid conference.5. If anysuch dispute or question is not resolved asa result ofsaid conference, then the Union or the Com-pany may resort to economicmeasuresto support theirrespective positions, provided that no strike, lockout,slow down, or work stoppage shall occur until at leastfifteen (15) days after the date of the Company's lastdecision. Furthermore, neither the Union nor the Com-pany shall resort to economic action to support a posi-tionwhich is not based on a provision of thisagreement,nor shall any such action be taken if suchdispute or question has not been processed in accord-ance withthis agreement.6.The Union and the Company having establishedprocedures for the settlement of disputes and ques-tions, it is agreed there shall be no strike, slow downs,work stoppages, or lockouts, until the dispute settle-ment procedure has been exhausted and then only afterthe party planning to take such action has given fifteen(15) days prior written notice to the other that suchaction shall be taken.7.Nothing contained in this Article III or in thisagreement shall preventanyDistrict Agent from con-tinuing to have the right to present any dispute or ques-tion individually or by a representative of his ownchoice to the District Sales Manager or any other prop-er person in authority on behalf of the Company.Article IVDISTRICT AGENT'S CONTRACT AND SECURITYPLAN1. It is recognizedby theUnion that the Companyhas an individual contract with each of its DistrictAgents and that it provides each District Agent withcertain insurance and retirement benefits under a Ianknown as Field Representatives and Dependents Secu-rity Plan (Form 6509.124 hereinafter referred to as Se-curity Plan). Each such contract is composed of a Dis-trictAgent's Contract(Form2 Ed. 5-66) and OrdinaryCommission Schedule(Form 2B Ed.1-69), supple-mented byletters,circulars,and instructions and eachDistrict Agent'smembership in said Security Plan isevidenced by a certificate setting forth the entire provi-sions of said Plan except for such amendments andinterpretations as may have occurred since the issuancethereof.This agreement is not intended to change suchindividual contracts or said Security Plan in any wayor the Company's right to enter into individual con-tractswithpersons hereafter employed as DistrictAgents in its Pittsburgh-East District Office. The Com-pan y reservesthe ri t,which it now has,to amendsuch contracts,sup ementary letters, circulars and in-structions and said Security Plan and its interpretationsat any time provided such amendments are not incon-sistent with the terms of this agreement.The Union suggested that the first sentence of article I,Recognition,be modified to begin,"The Company recog-nizes the Union,etc." Respondent agreed to the modifica-tion.Epstein complained that article II, Management Rights,was 'so inclusive" and asked Minor to name an area ofactivity in which the Union could function.Minor did notdo so.Epstein asked if the article applied to the fixing ofcommissions on new products and Minor said it did. Ep-stein asked whether Respondent would accept a manage-mentrightsprovision similar toMetropolitan'sor JohnHan coc 's and Minor replied absolutely not.On article III, Dispute Settlement Procedures,Epsteinsuggested that arbitration was a "neater way" than a striketo resolve disputes.Minor replied that Respondent did notwant to submit disputes to "disinterested"persons and pre-ferred to let a disputed matter go to strike.Epstein men-tioned advisory arbitration,factfmding arbitration,or arbi-tration limited to areas which did not affect Respondentnationwide.Minor said limited arbitration was a possibilitybut that the parties nearly in every case would run into thenational area.Epstein asked whether article IV, District Agent's Con-tract and Security Plan, was incorporated into the contractby reference, andMinor said it was not. Epstein 512DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid this article took away the recognition accorded theUnion by article I and,as an example,said Respondentcould do what it wanted to do about vacations.Minor re-plied that Respondent was obliged to discuss anything withthe Union involving recognition but what it was required todo with respect to anymatter discussed was something else.Concerning the Union's contract proposal,Minor saidRespondent would agree to some type of provision protect-ing existing employee benefits but that it would not agreeto arbitration,checkoff,or union security.On checkoff, anda union suggestion that Respondent should be accomodat-ing in this area,Minor said there had been data processingproblems and that Respondent did not want to be accom-modating to the Union.The Union stated it had inadvert-ently left out of its contract proposal a provision for abulletin board.Respondent said it would consider the mat-ter.The Union said it was asking for a 1-year contract.Minor said Respondent was talking in terms of a 3-yearcontract.At the next meeting on July 31, 1969,Respondent handedthe Union co ies of a revised contract proposal.The revi-sions,inter aliia,modified the management rights clause tomake express Respondent's right to fix commissions on pol-icies and other contracts,and added to article IV, DistrictAgent's Contract and Security Plan, provisions that the con-tract and plan were not incorporated"by reference into thisagreement,but that existing commissions rates,allowances,and benefits would not be reduced except by mutual agree-ment of the Union."The Union suggested,inter alia,the following modifica-tions in Respondent's contract proposal:Article II,Management Rights:Respondent's decisionsto demote,terminate,discharge,or discipline district agentsshould be"for just cause and subject to the grievance proce-dure."With respect to Respondent's right "to decide on andintroduce new products,"commission rates, pay, and otherterms and conditions would be subject to agreement of theparties.Article III,Dispute Settlement Procedures:Respondentcould interview an agent alone with respect to an allegedwrongdoing only with the consent of the agent, and theagent could terminate an interview if he believed that he wasbeing abused or harassed.The Union's grievance committeewould not be limited to district agents but could include aunion representative.The Union would have 10 rather than5 days to submit disputes to the District Sales Manager andto appeal from an adverse decision.The Union's position ina diiissppuiite would prevail if Respondent failed to meet a dead-line.Either party would be free to take immediate economicmeasures after the dispute settlement procedure had beenexhausted.Section 7 would be deleted as inconsistent withthe contract recognition clause.3Respondent rejected the Union's suggested changes inthe .management rights clause and the interviewingof anagent for alleged wrongdoing.It accepted the other changesproposed by the Union.It also submitted a new article V.Union Bulletin Board,which the Union accepted.Turning to the Union's contract proposals, Epstein askedfor a dues checkoff and a grievance procedure culminatingin arbitration.Minor said Respondent did not want to dothe Union's bookkeeping and that Respondent was unequi-vocably opposed to arbitration.Epstein commented thatRespondent'sroposal on protection of employee benefitswas different from the Union's and Minor said Respondent3Epsteinsuggestedthat the Union might withdrawits insistenceon arbi-tration if the parties could work out an agreement on dispute settlementprocedure and on "other points" it deemedessentialobjected to the phrase "other working conditions" in theUnion's proposal.Concerning the term of the contract,the Union said itcould not agree to a 3-year contract without bringing ineconomic demands.At the final bargaining session between the parties onSeptember 18, 1969,Minor said Respondent would agree tolimit the management rights clause so that Respondentwould retain the right to demote,terminate,discipline, ordischarge an agent but only for what Respondent de-termined in good faithto be just cause.As tomaintenanceof existing working conditions,he said Respondent wouldbe willing to consider and commit itself to working condi-tions specifiedby the Union.He said Respondent's positionremained unchanged on commission rates,interview ofagents,arbitration,check-off, union security,and term ofcontract.Epstein asked if Respondent would permit someonefrom the Union to collect dues on Respondent's propertyand was told "no."Vice President Rongione of the Unioncommented on the issues separating the parties and indica-ted that,with some further modifications in Respondent'sposition,the Union would agree to a contract longer thana year.He said the Union would reimburse Respondent forcheckoff expenses.Minor said as to the interviewing ofagents,Respondent might suggest language disavowing anyintention to harass agents.He did not know whether Re-spondent would change its position on "just cause" for dis-ciplinary action against an agent,on arbitration, or onmaintenance of standards.He saw no change inRespondent's position on checkoff,unionsecurity,commis-sions on new products,or the term of the contract exceptfor some items.Epstein said nonbinding arbitration mightbe acceptable to the Union if Respondent would go back tothe Union's contract proposal,because under Respondent'scontract proposal all areas lay within management's discre-tion. In reply to a questionput byMinor, Epstein said theUnion would not accept advisory arbitration if Respondentmodified its management rights clause to permit arbitrationof discharge cases.Minor called Epstein a week or two later and said Re-spondent would accept a just cause standard for termina-tion,would agree to language that Respondent would notuse an interview to harass an agent, and would agree tolanguage on the maintenance of working conditions. Hesaid Respondent still insisted on the fixing of commissionson new products without prior notice to or discussion withthe Union,wanted a 3-year contract,and would not agreeto arbitration, checkoff, or unionsecurity.Epstein calledMinor back and said the Union would accept a 2-year con-tractwithout checkoff or union security if Respondentwould agree to a just cause standard for discharge or otherdisciplinary action,and arbitration of disputes in this area.Minor subsequently advised EpsteinthatRespondent was"quite firm" against arbitration,checkoff,or union security.B.Analysis and Conclusions1.The Union's request for names and addressesThe Board, with court approval, has held thata collec-tive-bargaining representative is entitled,uponrequest, toreceivefrom an employerthe names and addresses of theemployeesin the bargaining unitif ithas no othereffectivemeans of communicating with them.Standard Oil Companyof California,Western Operation, Inc.,166 NLRB 343, enfd. THE WESTERN AND SOUTHERN LIFE INS. CO.379 F.2d 639 (C.A. 9);Prudential Insurance Company,173NLRB No. 117, enfd. 412 F.2d 77 (C.A. 2), cert. denied 396U.S. 928;Southern Counties Gas Company of California,174NLRB No. 11;General Electric Company,176 NLRB No.84.Respondent contends that the citedcases aredistin-guishable from the present case in that they involved large,complex units and other circumstances not here present,such as scatteredresidences,unsuccessfulattempts to reachemployees by handbilling, and no reasonable access to em-ployees at their place of employment. I note, however, thatthe labor organizations in the citedcaseswere establishedrepresentatives with a long history of collective bargainingwho were unable nevertheless to communicate effectivelywith the employees they represented. As a "new" represent-ative,4 the Union had no establishedlinesof communica-tion with the agents it represented. Thus, it had no contractright to bulletin boards or to communicate with the agentson Respondent's premises. And, as the record shows thatagents work out of their homes and report but once a weekto their district offices, I find that handbilling and inter-employee contact would not be dependable methods ofcommunication with the employees. For these reasons, andas Respondent conceded that it could without inconven-iencesupply the Union with the names and addresses of theemployees in the bargaining units, I find that it violatedSection 8(a)(5) and (1) of the Act by refusing to supply theUnion with this information.'2.The refusal to bargainI find upon the entire record that,although Respondentmet with the Union and exchanged contract proposals, itdid not bargain in good faith,as requiredby the Act, thatis,"with an open and fair mind,and a sincere purpose tofind a basis of agreement touching wages and Hours andconditions of labor."Globe Cotton Millsv.N.L.R.B.,103F.2d 91,94 (C.A. 5);N.L.R.B. v. Herman Sausage Co., 275F.2d 229, 231-232 (C.A. 5).The record shows that Respondent insisted throughoutthe bargaining negotiations on a 3-gear contract underwhich the Union,inter aha,surrendereits right to negotiatecommissions on new policies,pay increases,and other im-provements in working conditions.'Respondent could notreasonably expect the Union to accept such a contract with-out a substantial concession on its part to the Union's bar-gaining demands.7Yet Respondent refused to accept any of4 Although certified in October 1962, the Union's right to represent theMcKeesport and Wilkinsburg employees was not finally established untilDecember 1968S In view of this finding,Ifind it unnecessary to pass on the GeneralCounsel's contention that the Union is entitled to such information uponrequest and"without regard to the degree of difficulty which a union experi-ences in its efforts to communicate with unit employees "6 To a union proposal that Respondent consider less sweeping manage-ment rights clauses, such as those in the Union's contracts with Metropolitanand John Hancock,Minor stated absolutely notWhen Epstein asked wheth-er the clause applied to commissions on new policies,Minor said it didRespondent subsequently revised the clause to cover expressly its right to setcommissions on new policies It also revised the article on individual con-tracts with agents to provide that those contracts,covering compensation,vacations,and retirement benefits,were not incorporated by reference intothe collective-bargaining agreement7Of course,"the Board may not,either directly or indirectly,compelconcessions or otherwise sit in judgment on the substantive terms of collec-tive-bargaining agreements."N L R B v. American National Insurance Co,343 US 395, 404 However,good faith or its lack is a question of fact as tostate of mind, and positions taken at the bargaining table,considered in the513the Union's major bargaining demands. Indeed, Minor tes-tified that Respondent determined prior to the bargainingnegotiations that it would not agree to a union shop, acheckoff of umon dues, or arbitration of grievances. Unionefforts to sway Respondent on these matters were totallyunsuccessful.With respect to collection of uniondues, itoffered to reimburse Respondent for checkoff of union duesand also proposed that Respondent permit a union employ-ee to collect dues at Respondent's premises.Itwas willingto give up union security in return for checkpff and arbitra-tion provisions. It proposed limited, advisory, or factfindingarbitration. Finally, it offered to accept a 2-year contractincorporating all of Respondent's major demands exceptthat 'just cause" discharges would be subject to bindingarbitration. Respondent adhered to its position of no unionsecurity, no checkoff, and no arbitration. It thus appearsthat Respondent never significantly retreated from its initialbargaining position, so makingnegotiations an exercise infutility, forwithout Respondent's proposed contract theUnion at least retained unimpaired its statutory right toadvance consultation and bargaining before Respondentcould effect changes in the employees'wages,hours, andother conditions of em t%a ment.Respondent contendst its good-faith bargaining isshown by its making "substantial concessions in an attemptto reach agreement." It made only one concession in itssweepingmanagementrights clause, that discharge had tobe for "just cause." With respect to dispute settlement pro-cedures, it accepted umon proposals on the composition ofthe Union's grievance committee, agreed tochanges in timeintervals betweens steps and bound itself to act within theprescribed time intervals, agreed that either party could takeimmediate economicmeasuresafter exhaustion of the dis-pute settlement procedure, and agreed to delete a provisionwhich permitted an agent to act for himself or through arepresentative other than the Union "to present any disputeor question." Respondent also agreed not to reduce com-missions,allowances, and benefits, and indicated that itwould accept some language on the maintenance of otherworking conditions during the life of the contract. It alsoacceded to the Union's request for the use of a bulletinboard at Respondent's offices.Even without a contract, the Union had the right to selectitsown grievance committee, it had the right to processgrievances on behalf of employees, including the right to beheard on whether "just cause" existed for discharge or otherdisciplinary action, and it had the right to strike if notsatisfiedwithRespondent's disposition of grievances.Respondent's willingness to grant bulletin board privilegesto the Union and to maintain existing conditions of employ-ment could hardly compensate the Union for the surrenderof bargaining rights for a 3-year period as insisted upon byRespondent.Under all the circumstances, I find that Respondentmade no meaningful concessions on anymajor issue andthat its concessions made "here and there" amounted to nomore than "surface bargaining" and were part of "a pur-puseful strategy to make bargaining futile or fail."N.L.R.B.v.Herman Sausage Co.,275 F.2d 229, 231-232 (C.A. 5). Iconclude that the Company violated Section 8(a)(5) and (1)of the Act by refusing to bargain in good faith with theUnion.context of the whole case,are manifestations of the stateof mind with whichnegotiationsare conducted.N L R B v Insurance Agents'International Un-ion. 361U S. 477, 498-499;N L R B v Reed & Prince Mfg Co205 F 2d 131,139-140(C.A. 1), cert. denied346 U S 887,N L R B v. NationalShoes,Inc.,208 F 2d688, 691-692 (C.A 2) 514DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWwithin20 days fromthe receipt of this Decision,what stepsRespondent has taken to comply herewith.101.Respondent violated Section 8(a)(5) and (1) of the Actby failing to bargain in good faith with the Union on andafter June 26, 1969, as the exclusive bargaining representa-tive of the debit insurance district agents employed atRespondent's McKeesport or Wilkinsburg, Pennsylvania,offices,8 excluding from each bargaining unit plant clericaland office clerical employees, inspectors, managers, assist-ant managers, guards,professional employees,and all su-pervisors as defined in the Act.2. Respondent violated Section 8(a)(5) and (1) of the Actby refusing on and after June 4, 1969, to furnish the Unionwith the names and addresses of the employees in the bar-gaining unit.afo3.Theresaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Board and become its findings, conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrderis enforcedby a Judgmentof the United Statescourt orAppeals, thewords in the notice reading"Posted byorder of theNational LaborRelationsBoard" shall bechangedto read "Posted pursuantto a judgment of theUnited States Court of Appealsenforcing an orderof the National LaborRelations Board "10 In the eventthat thisRecommendedOrder is adopted by the Board, thisprovisionshall be modified to read-"Notify saidRegional Director, inwriting,within 10 daysfromthe date of this Order, what stepsRespondenthas takento complyherewith."THE REMEDYAPPENDIXHavingfoundthat Respondent engaged in certain unfairNOTICETO EMPLOYEESlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, as amended,I recommend that the Respondent, The Western & South-ern Life Insurance Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with the InsuranceWorkers International Union, AFL-CIO.(b) Refusing to furnish the Union, upon request, with thenames and home addresses of the employees in the unitsrepresentedby the Union.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to effec-tuatethe policies of the Act:(a)Upon request, bargain collectively and in good faithwith the Union as the exclusive bargaining representative ofthe employees in the appropriate units, and embody in asigned agreementany understanding reached.(b) Furnish the Union, upon request, with the names andhome addresses of the employees in the appropriate units.(c) Post at itspremisesinMcKeesport and Wilkinsburg,Pennsylvania, copies of the attached notice marked "Ap-pendix."9 Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signed byRespondent, shall be posted immediately upon receiptPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain in good faith with theInsurance Workers International Union, AFL-CIO, asthe representative of the debit insurance district agentsat this office.WE WILL NOT refuse to furnish the Union, upon itsrequest, with the names and home addresses of theagents in the bargaining unit set forth below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed by Section 7 of the Act.WE WILL, upon request, bargain collectively and ingood faith with InsuranceWorkers InternationalUnion, AFL-CIO, as the exclusive representative ofour employees in the appropriate unit, and embody ina signed agreement any understanding reached. Thebargaining unit is:All debit insurance district agents employed at the[McKeesport or Wilkinsburg] office, excludingplantclericaland office clerical employees,inspectors, managers, assistant managers, guards,professional employees, and all supervisors asdefined in the Act.THE WESTERN & SOUTHERN LIFEINSURANCE COMPANY(Employer)thereof,and be maintainedby it for 60consecutivedaysDatedBythereafter,in conspicuous places,including all places wherenotices to employees are customarilyposted.Reasonablesteps shall be taken to insure that said notices are not al-tered,defaced,or covered by any other material.(d) Notify the Regional Director for Region 6, in writing,rAlthough Respondent limited its contract proposal totheWilkinsburgemployees,it acknowledges in its brief,and I find,that the negotiations werealso applicable to the McKeesport employees.9In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedby Sec. 102 48 of theRules and Regulations,be adopted by the(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty, Pittsburgh, Pennsylvania15222, Telephone 412-644-2977.